Citation Nr: 0324550	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  98-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of the 
lumbosacral spine as secondary to service-connected bilateral 
knee traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972 and 
April 1973 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The competent medical evidence of record shows that a low 
back disorder manifested during service; the competent 
medical evidence of record shows that the currently diagnosed 
arthritis of the lumbosacral spine is related to 
symptomatology shown during service.  


CONCLUSION OF LAW

Arthritis of the lumbosacral spine was incurred in active 
service.  38 U.S.C.A.       §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002). 

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, the Board determined that 
in order to make a decision on the claim it was necessary to 
provide the veteran another VA examination and obtain a 
medical opinion on the identity and etiology of any low back 
disorder found on examination.  38 U.S.C.A. § 5103(d) (West 
2002).  The VA examination was conducted in June 2003 and the 
report on the examination has been associated with the claims 
file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R.         § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held, in part, that 38 C.F.R. § 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  The 
Board will not remand the case or obtain the veteran's waiver 
based on its assessment that a full grant of the benefit 
sought on appeal is warranted.   

Service medical records show that no low back disorder was 
identified at the veteran's pre-induction examination in May 
1968 during his first period of service.  The veteran was re-
examined in May 1968 and no additional defects were 
discovered.  The service medical records first note 
complaints of back pain in November 1971.  The physical 
examination was within normal limits.  The impression was 
myalgia of questionable etiology.  The March 1972 separation 
examination report shows that no low back disorder was 
identified.  The March 1973 entrance examination report for 
the veteran's second period of service shows that no low back 
disorder was identified.  An October 1973 record noted that 
the veteran continued to complain of low back pain.  The 
physical examination was within normal limits.  A November 
1973 record shows that the veteran presented with complaints 
that he experienced back pain at the end of the day.  The 
impression was muscle strain.  A December 1973 record notes a 
history of back pain.  The diagnosis was chronic back strain.  
An October 1974 record shows that the veteran complained of 
back pain.  The physical examination revealed good range of 
motion but slight tenderness.  The impression was slight 
muscle strain.  An October 1981 record shows that the veteran 
complained of low back pain.  The assessment was low back 
pain.  A follow-up visit in October 1981 shows that the 
veteran reported no decrease in pain.  The physical 
examination was negative.  The assessment was chronic low 
back pain.  The radiographic report noted sacralization of L-
5 and otherwise no other significant abnormality of the 
lumbosacral spine.   Periodic physical examination reports 
dated in August 1975, March 1977, June 1977, and July 1983 
show that no low back disorder was identified.  The January 
1989 retirement examination report shows that no low back 
disorder was identified.  

VA treatment records dated from May 1990 to February 2001 
note continuous complaints of low back pain.  Diagnoses of 
degenerative joint disease/osteoarthritis of the back are 
noted.  

The September 1997 VA examination report shows that the 
veteran complained of increased pain in the lumbosacral 
region.  The diagnosis was moderate osteoarthritic changes 
with narrowing of the disc space of L5-S1.

The veteran submitted an article that concerned the 
connection between limping and back pain and the effects on 
the spine.

The June 2003 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that the 
veteran's current complaints were low back pain and 
stiffness.  The veteran also complained of pain particularly 
with breathing and pain when he raised his legs.  The veteran 
reported that he injured his right knee on active duty and 
had surgery after service.  The examiner noted that he 
observed that the veteran had a generalized limp secondary to 
the knee.  In regard to physical activity, the veteran 
reported that he was still able to do some fishing but he 
really engaged in very little physical activity.  He 
indicated that if he picked up anything of 10 pounds he 
experienced severe back pain.  
The physical examination revealed such positive findings as 
tenderness to the right paravertebral area into the 
lumbosacral spine area, particularly the lower portion.  
Tenderness was palpable and verbalized with pain with deep 
palpation.  With forward flexion and backward extension in a 
setting position of the lower legs, the veteran complained of 
pain in the lower back.  Forward flexion and backward flexion 
against resistance to the lumbosacral spine strength was 
adequate but elicited lower back pain.  Straight leg raises 
elicited complaints of pain.  The veteran demonstrated 
limited range of motion in the lumbar spine.  He was able to 
stand on his toes and heels, but he had a great deal of 
difficulty with squatting.  The examiner indicated that the 
claims file contained an August 1996 treatment record that 
noted that the veteran underwent a CT scan of the lumbosacral 
spine in April 1986.  It was noted at that time that no disc 
herniation was present but there was evidence of degenerative 
joint disease.  The examiner reported that diagnostic testing 
revealed that the veteran had generalized osteoarthritis 
throughout the back.  The examiner noted that according to 
the radiology report on the x-ray, the veteran had mild to 
moderate degenerative joint disease of the cervical, 
thoracic, and lumbar spine.  

In the diagnosis section, the examiner commented that the 
veteran complained of lower back problems.  In the opinion 
section, the examiner further commented that the veteran had 
several medical treatments during active duty secondary to 
the back.  The examiner opined that due to the injuries and 
the repeated problems with the lower back during active duty, 
it was at least as likely as not that that would have caused 
development of arthritis to the lumbosacral spine.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  The competent medical evidence of 
record shows that the veteran is currently diagnosed with 
degenerative joint disease/osteoarthritis of the lumbosacral 
spine.  Thus, a current disability is shown by the medical 
evidence.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  

The competent medical evidence of record shows that no 
chronic low back disorder was identified at any of the 
veteran's service examinations, but service medical records 
show that the veteran complained of chronic low back pain on 
more than one occasion.  Assessments of myalgia, muscle 
strain, chronic back strain, and chronic low back pain were 
noted.  Thus, service medical records show that a low back 
disorder manifested during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

Post-service medical records show that the veteran continued 
to complain of low back pain after service.  These records 
also contain x-ray evidence of degenerative joint 
disease/osteoarthritis of the lumbosacral spine.  It is the 
opinion of the June 2003 VA examiner that it is at least as 
likely as not that the veteran's currently diagnosed low back 
disorder is directly related to symptomatology shown during 
service.   The June 2003 VA examiner's opinion is definitive 
and based on review of the claims file and is found to be 
persuasive when considered with the rest of the evidence of 
record.  There is no medical evidence to the contrary.  For 
the reasons and bases provided above, the Board concludes 
that the evidence of record supports the veteran's claim.  
Accordingly, service connection for arthritis of the 
lumbosacral spine is warranted.  

As the Board has found that service connection for arthritis 
of the lumbosacral spine is warranted on a direct basis, the 
Board need not decide whether or not the veteran is entitled 
to service connection for this disorder on a secondary basis.  


ORDER

Service connection for arthritis of the lumbosacral spine is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



